internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi b04-plr-118510-01 date date re legend husband wife son daughter trust date date year year year trustee dollar_figurer dollar_figures dollar_figuret dollar_figurex dollar_figurey dollar_figurez dear we received your authorized representative’s submission dated date and previous correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation- skipping transfer gst_exemption this letter responds to that request the facts and representations submitted are summarized as follows on date husband and wife established trust an irrevocable_trust for the benefit of husband and wife’s son son daughter daughter and their descendants under article iii sec_3_1 and b of trust trustee during husband and wife’s lifetimes may distribute to husband and wife’s children grandchildren and great grandchildren so much of the net_income and principal of trust as trustee determines to be necessary for the children’s and grandchildren’s health education support and maintenance in no event however shall any payment be made in satisfaction of any legal support obligation of the trustee as described in sec_678 of the internal_revenue_code any net_income that is not distributed is to be added to corpus article iii sec_3_2 provides that during any calendar_year in which property is transferred to the trust a beneficiary may withdraw a portion of the transferred property a beneficiary may request within thirty days after the beneficiary receives notice of the transfer the immediate distribution of his or her pro_rata share of the property transferred to trust to the extent of an amount equal to the annual exclusion from gift_tax allowable under sec_2503 of the internal_revenue_code in effect at the time of the gift under article iii sec_3_2 trustee may at any time amend the provisions of trust governing powers of withdrawal in any way that trustee determines will help achieve husband and wife’s goal of obtaining the gift_tax annual exclusion for transfers to trust while avoiding other adverse tax consequences to the parties under this provision trustee may eliminate powers of withdrawal altogether or deny powers of withdrawal to the beneficiaries article iii sec_3_3 provides that upon the death of the survivor of husband and wife trustee is to divide trust into equal shares with one share for each of husband and wife’s surviving children and one share for each deceased child of husband and wife that is survived by descendants one hundred and eighty days after the death of husband and wife trustee is to distribute one-half of the income and principal of each respective beneficiary’s share to the beneficiary six years after the death of husband and wife trustee is to distribute the remaining accumulated income and remaining principal of each respective beneficiary’s share to the beneficiary if any beneficiary dies prior to distribution of their full share the corpus and accumulated income remaining is to be distributed to the deceased beneficiary’s surviving children if none of husband and wife’s children survive husband and wife then to the couple’s grandchildren per stirpes in year husband and wife each transferred dollar_figurex to trust no gift_tax_return was required to be filed with respect to these transfers which were excluded from gift_tax under sec_2503 see sec_6019 however in year the accountant for husband and wife filed a form 709-a united_states short_form gift_tax_return reporting husband’s and wife’s respective transfers to trust in year no notice of allocation of gst_exemption was filed with either of the gift_tax returns the accountant did not allocate any gst_exemption to the transfers to trust because he mistakenly believed that because the transfers were excluded for gift_tax purposes under sec_2503 the gifts to trust would have a zero inclusion_ratio under sec_2642 for gst purposes in year husband and wife each transferred dollar_figurey to trust these transfers were reported on timely filed form sec_709 united_states gift and generation-skipping_transfer_tax return the accountant mistakenly believed that husband and wife would not need to allocate any of their gst_exemption to the transfers to the extent the gifts were for the benefit of their two children the accountant also mistakenly believed that a portion of the gifts to trust benefitting the grandchildren would have a zero inclusion_ratio and accordingly husband and wife would only have to allocate their gst_exemption to these gifts to the extent the gifts exceeded that amount as a result on each gift_tax_return for the husband and wife the accountant allocated only dollar_figures less than dollar_figurey of husband and wife’s gst_exemption to the transfers to trust no notice of allocation was filed with the year gift_tax returns in year each of husband and wife transferred dollar_figurez to trust the accountant allocated dollar_figurez of each of husband and wife’s gst_exemption to these transfers wife died on date on the form_706 united_states estate and generation- skipping transfer_tax return wife’s executor allocated dollar_figuret of wife’s gst_exemption to certain testamentary transfers with respect to wife’s gst_exemption after the allocation of dollar_figuret to certain testamentary transfers and dollar_figurez to transfers to trust in year wife has sufficient unused gst_exemption to allocate to the transfers in year sec_1 and if relief is granted in this case with respect to husband’s gst_exemption after the allocation of dollar_figurez to transfers to trust in year husband has sufficient unused gst_exemption to allocate to the transfers to trust in year sec_1 and if relief is granted in this case you have requested the following rulings an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an allocation of each of husband’s and wife’s gst_exemption to the year and year transfers to trust and that such allocation shall be made based on the value of the property transferred to the trust as of respective dates of each of the spouses respective transfers to trust sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2503 provides that the term taxable_gifts means the total_amount_of_gifts made during the calendar_year less the deductions provided in subchapter_c sec_25_2503-3 of the gift_tax regulations provides that the term future_interest includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time conversely an unrestricted right to immediate use possession or enjoyment of property or the income from property such as a life_estate or a term certain is a present_interest in property sec_2503 provides generally that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person shall not for purposes of subsection a be included in the total_amount_of_gifts made during such year generally when a_trust instrument gives a beneficiary the unrestricted right to demand immediate possession and enjoyment of trust corpus or income the beneficiary has received a present_interest in property 397_f2d_82 9th cir revrul_73_405 1973_2_cb_321 sec_2601 imposes a tax on every generation-skipping_transfer gst a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides generally that in the case of a direct_skip which is a nontaxable_gift the inclusion_ratio shall be zero however the preceding rule does not apply to any transfer in trust for the benefit of an individual unless a during the life of such individual no portion of the corpus or income of the trust may be distributed to or for the benefit of any person other than such individual and b if the trust does not terminate before the individual dies the assets of such trust will be includible in the gross_estate of such individual sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_564 of the economic_growth_and_tax_relief_reconciliation_act_of_2001 provides that sec_2642 applies to requests for relief pending on or filed after date under sec_301_9100-1 of the procedure and administration regulations the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or an election described in sec_2632 or c under the provisions of sec_301_9100-3 see notice_2001_50 i r b requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband and wife’s executor are granted an extension of time of days from the date of this letter to allocate dollar_figurex to the year transfers to trust and dollar_figurer to the year transfers to trust the allocations will be effective as of the various dates of the transfers to trust that occurred in year and year and the value of the property for purposes of determining the amount of gst_exemption to be allocated to trust shall be its value as finally determined for purposes of chapter the allocations of gst_exemption for husband and wife should be made on separate supplemental form sec_709 and filed with the cincinnati service_center a copy of this letter should be attached to the form a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
